    Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 1 of 14



                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DISTRICT

KIRBY INLAND MARINE, LP                *    NO. 3:19-CV-00207
Plaintiff                              *
                                       *
v.                                     *    JUDGE
                                       *    GEORGE C. HANKS, JR.
FPG SHIPHOLDING PANAMA 47 S.A.,        *
K LINE ENERGY SHIP MANAGEMENT, *            MAGISTRATE JUDGE
and the VLGC GENESIS RIVER, in rem     *    ANDREW M. EDISON
Defendants                             *
                                       *
IN THE MATTER OF KIRBY INLAND          *    Rule 9(h) Admiralty
MARINE, LP, in a cause of exoneration  *
from or limitation of liability        *
************************************************************************

                                        CROSSCLAIM

       NOW INTO COURT, through undersigned counsel, come Claimants,1 who file this

Crossclaim pursuant to this Honorable Court’s Agreed Docket Control Order of October 16, 2019

(Rec. Doc. 285).

                                             1.

       Made Crossclaim Defendants herein are:

       (a)    FPG Shipholding Panama 47 S.A. (“FPG”), a foreign corporation duly organized

existing under the laws of the Republic of Panama with an office and principal place of business

at Paseo del Mar and Pacific Avenues, Costa del Este, MMG Tower, 23rd Floor, Panama City,

Republic of Panama and, at all relevant times, the registered owner of the VLGC GENESIS

RIVER;



1      The lists of the Claimants filing this Crossclaim are attached hereto as Exhibits “A” through
“H.”
    Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 2 of 14



       (b)    “K” Line Energy Ship Management Co., Ltd. (“K Line”), in personam, a

corporation duly organized and existing under the laws of the Japan with an office and principal

place of business at 15th Floor, Iino Bldg., 1-1, Uchisaiwaicho 2-Chome, Chiyoda-ku, Tokyo 100-

0011, Japan, and at all relevant times, the manager of the VLGC GENESIS RIVER;

       (c)    Genesis River Shipping, S.A., FPG, a corporation duly organized and existing

under the laws of the Republic of Panama with an office and principal place of business at Paseo

del Mar and Pacific Avenues, Costa del Este, MMG Tower, 23rd Floor, Panama City, Republic of

Panama, and , at all relevant times, a bareboat charterer of the VLGC GENESIS RIVER;

       (d)    Ship No. 138 Co. Ltd., a corporation organized and existing under the laws of

Japan with a registered office at 7-2, Marunouchi 2-chome, Minatoku, Tokyo, Japan and, at all

relevant times, an owner of the VLGC GENESIS RIVER;

       (e)    Ship No. 139 Co. Ltd., a corporation organized and existing under the laws of

Japan with a registered office at 7-2, Marunouchi 2-chome, Chiyodaku, Tokyo, Japan, and, at all

relevant times, an owner of the VLGC GENESIS RIVER;

       (f)    VLGC GENESIS RIVER, in rem, an LPG carrier bearing IMO No. 9791224;

Crossclaim Defendants, FPG Shipholding Panama 47 S.A., “K” Line Energy Ship Management

Co., Ltd., Genesis River Shipping, S.A., FPG, Ship No. 138 Co. Ltd., Ship No. 139 Co. Ltd., and

VLGC GENESIS RIVER, are referred to herein collectively as the “Genesis River Defendants.”

       (g)    BW VLGC Ltd., a foreign business entity with its principal place of business in

Norway and the registered owner of BW OAK;

       (h)    BW Gas AS, a foreign business entity with its principal place of business in

Norway and the manager of BW OAK;
    Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 3 of 14



       (i)     BW Fleet Management AS, in personam, a foreign business entity with its

principal place of business in Norway and the manager of BW OAK; and

       (j)     VLGC BW OAK, in rem, an LPG carrier bearing IMO No. 9320764.

Crossclaim Defendants, BW VLGC Ltd., BW Gas AS, BW Fleet Management AS, and VLGC

BW OAK, are referred to herein collectively as the “BW Oak Defendants.”

                                         JURISDICTION

                                                   2.

       This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) over the claims

asserted in this Crossclaim because the claims asserted in the Crossclaim arise out of the same

facts and circumstances as the claims asserted in Plaintiff’s Original Complaint and are so related

to the claims asserted that they form part of the same case and controversy. Further, this Court has

admiralty jurisdiction pursuant to 28 U.S.C. § 1333. This is an admiralty and maritime claim within

the meaning of Rule 9(h) of the Federal Rules of Civil Procedure. The Crossclaim Defendant

vessels were within the District at the time of the incident in question and, therefore, within the

jurisdiction of the Court.

                                                   3.

       Plaintiffs-in-Limitation, Kirby Inland Marine, LP, as owner of M/V VOYAGER, KIRBY

30015T, and MMI 3041, as well as the Genesis River Defendants and the BW Oak Defendants are

liable to Claimants jointly severally, and in solido.

                                                   4.

       At all pertinent times herein, Claimants were interest holders in the waters in and around

Galveston Bay, operating in the commercial fishing industry and processing, purchasing,

distributing, and/or selling oysters, shrimp, and/or fish from in and around Galveston Bay, State
    Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 4 of 14



of Texas, including, but not limited to, government entities, property owners, seafood business

owners, oyster harvesters, shrimp harvesters, owners and/or captains of oyster harvesting vessels,

owners and/or captains of shrimp harvesting vessels, and/or had a proprietary interest in and were

the lease holders of certain state waterbottoms for oyster bedding purposes located in Galveston

Bay. Claimants’ business operations and/or oyster leases have sustained damage as a result of the

incidents set forth herein.

                                                  5.

       Claimants earn revenue and income from operations that significantly and directly involve

the resources located in and around the area in which this collision and spill took place, including,

but not limited to, the area in and around Galveston Bay.

                                                  6.

       At all times pertinent hereto, and more particularly during the time period of May 10, 2019,

and thereafter, Plaintiffs-in-Limitation, Kirby Inland Marine, LP, as owner of M/V VOYAGER,

KIRBY 30015T, and MMI 3041, as well as, the Genesis River Defendants and the BW Oak

Defendants, negligently conducted operations which resulted in their respective vessels colliding

in the vicinity of Houston Ship Channel, Texas, causing the Reformate carried aboard KIRBY

30015T to spill into Galveston Bay; additionally, the collision caused Plaintiffs-in-Limitation’s

barge MMI 3041, also pushed by Plaintiffs-in-Limitation’s M/V VOYAGER, to capsize into the

Houston Ship Channel in Galveston Bay.

                                                  7.

       At all times pertinent herein, the actions and inactions and unseaworthiness of the M/V

VOYAGER, the KIRBY 30015T, the MMI 3041, the VLGC GENESIS RIVER, and the VLGC

BW OAK and their respective crew were within the privity and knowledge of Kirby Inland Marine,
    Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 5 of 14



LP, the Genesis River Defendants, and the BW Oak Defendants, and their respective owners,

members, officers and agents.

                                                 8.

       The aforesaid incident and resulting damages to Claimants were not caused or contributed

to by any fault, negligence or want of care on the part of Claimants, but were caused or contributed

in whole or in part by the unseaworthiness of the M/V VOYAGER, the KIRBY 30015T, the MMI

3041, the VLGC GENESIS RIVER, and the VLGC BW OAK, by the fault, negligence and want

of care on the part of the M/V VOYAGER, the KIRBY 30015T, the MMI 3041, the VLGC

GENESIS RIVER, and the VLGC BW OAK and their respective officers and crew, and/or the

fault, negligence and want of care on the part of Plaintiffs-in-Limitation, the Genesis River

Defendants, and the BW Oak Defendants, their respective agents, servants and employees. Each

and every act or omission on the part of Plaintiffs-in-Limitation, the Genesis River Defendants,

and the BW Oak Defendants constitutes negligence and was a proximate and legal cause of

Claimants’ damages. The foregoing acts and unseaworthiness are within the privity and knowledge

of Plaintiffs-in-Limitation, the Genesis River Defendants, and the BW Oak Defendants.

                                                 9.

       The aforementioned incident caused damages and other harmful effects to the water, water

bottoms, and fisheries in and around Galveston Bay so as to make those areas unsuitable for

ordinary fishing activities.

                                                 10.

       As a result of the aforementioned incident, Claimants were unable to conduct normal

business operations, including, but not limited to, harvesting and selling oysters and shrimp from

Galveston Bay.
       Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 6 of 14



                                                    11.

         As a result of the aforementioned incident, Claimants’ revenue, income, livelihood,

business operations, and/or employment were negatively impacted causing Claimants to sustain

past and future economic damages.

                                                    12.

         The aforementioned damages were caused by the herein described collision and subsequent

spill involving the vessel owned, operated and/or controlled by Plaintiffs-in-Limitation, the

Genesis River Defendants, and/or the BW Oak Defendants, which was, upon information and

belief, the direct result of the negligent acts of Plaintiffs-in-Limitation, the Genesis River

Defendants, and the BW Oak Defendants.

                                                    13.

         As a result of the negligent actions and/or omissions of Plaintiffs-in-Limitation, the Genesis

River Defendants, and the BW Oak Defendants, Claimants itemize their damages as follows, to

wit:

1.       Loss of past and future income;

2.       Loss of earning capacity;

3.       Delay damages for the time that Claimants were unable to operate in Galveston Bay;

4.       Property damages including past and future loss of value;

5.       Loss of business reputation and goodwill; and

6.       Damage to and destruction of oysters, oyster leases, and waterbottoms, including lost value
         of oysters;

7.       Diminution of the value of Claimants’ leasehold interest;

8.       Restoration and/or replacement costs of natural resources damaged or destroyed as a result
         of the acts of Claimants-in-Limitation, including reefs, water bottoms and shell plants;
     Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 7 of 14



9.     Any and all other damages which will be shown at the trial of this matter.

                                                   14.

       All the damages incurred herein and all the negligent acts and omissions of Plaintiffs-in-

Limitation, the Genesis River Defendants, and the BW Oak Defendants occurred in the Galveston

Bay, State of Texas and within the jurisdiction of this Court. Wherefore, Claimants have and will

continue to incur damages because of the negligence, fault, carelessness and/or omissions of

Plaintiffs-in-Limitation, the Genesis River Defendants, and the BW Oak Defendants. Claimants

also prays for such further orders and relief to which it is entitled, whether at law or in equity.

                                                   15.

       Claimants reserve and preserve unto themselves the right to proceed in a chosen forum if

and when Plaintiffs-in-Limitation’s or any other Complaint for Exoneration from or Limitation of

Liability is dismissed and/or the injunction preventing Claimants from filing a formal claim for

damages is dissolved.

                                                   16.

       Claimants hereby reserve and specifically does not waive their right to pursue any and all

available causes of action and damages against any parties in relation to the underlying collision

and contaminant spill for any and all acts of negligence and/or fault in connection with the incident

which forms the basis of the pending Complaint for Exoneration and/or Limitation of Liability a

including but not limited to any rights available to Claimants under the Shipowner’s Limitation of

Liability Act (46 U.S.C. §30501 et seq.), the Oil Pollution Act, the Texas Oil Spill Prevention and

Response Act of 1991, and any other applicable maritime, federal, and state laws.
    Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 8 of 14



                                                  17.

       Claimants hereby assert a claim for punitive damages under any and all applicable laws

including but not limited to General Maritime Law and any and all other federal or state laws

applicable to this matter and arising from actions and/or omissions of Plaintiffs-in-Limitation, the

Genesis River Defendants, and the BW Oak Defendants.

       WHEREFORE, Crossclaim Plaintiffs and Claimants pray that this Crossclaim be deemed

good and sufficient, that Crossclaim Defendants, FPG Shipholding Panama 47 S.A., “K” Line

Energy Ship Management Co., Ltd., Genesis River Shipping, S.A., FPG, Ship No. 138 Co. Ltd.,

Ship No. 139 Co. Ltd., VLGC GENESIS RIVER, be duly cited to appear and answer same within

the delays allowed by law, and that following all due delays and legal proceedings, judgment be

rendered in favor of Crossclaim Plaintiffs and Claimants and against Plaintiffs-in-Limitation,

Kirby Inland Marine, LP, as owner of M/V VOYAGER, KIRBY 30015T, and MMI 3041;

Crossclaim Defendants, FPG Shipholding Panama 47 S.A., “K” Line Energy Ship Management

Co., Ltd., Genesis River Shipping, S.A., FPG, Ship No. 138 Co. Ltd., Ship No. 139 Co. Ltd.,

VLGC GENESIS RIVER; and Crossclaim Defendants, BW VLGC Ltd., BW Gas AS, BW Fleet

Management AS, and VLGC BW OAK, jointly severally and in solido, for all reasonable general,

special, and punitive damages Claimants have and will continue to incur because of the negligence,

fault, carelessness and/or omissions of Plaintiffs-in-Limitation, the Genesis River Defendants, and

the BW Oak Defendants. Claimants also pray for such further orders and relief to which they are

entitled, whether at law or in equity, in an amount reasonable in the premises, together with

penalties and legal interest from date of judicial demand, and for all costs incurred, including

attorney's fees, and all general and equitable relief that this Honorable Court deems fit and proper.
Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 9 of 14



                          RESPECTFULLY SUBMITTED:

                          PIVACH, PIVACH, HUFFT,
                          THRIFFILEY & DUNBAR, L.L.C.
                          ATTORNEYS AT LAW

                           /s/ Corey E. Dunbar
                          COREY E. DUNBAR
                          Texas Bar No. 24076801)
                          Federal Bar No. 1125433
                          8311 Highway 23, Suite 104
                          Post Office Box 7125
                          Belle Chasse, LA 70037
                          Telephone: (504) 394-1870
                          Facsimile: (504) 393-2553
                          cdunbar@pivachlaw.com

                          and

                          GARBIN LAW FIRM, LLC

                           /s/ V. Jacob Garbin
                          V. JACOB GARBIN (*Pro Hac Vice)
                          Louisiana Bar No. 27808
                          Garbin Law Firm, LLC
                          535 Derbigny Street
                          Gretna, Louisiana 70053
                          Telephone: (504) 217-5454
                          Facsimile: (504) 217-5300
                          jacob@garbinlaw.com
Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 10 of 14



                          MATTHEWS LAWSON
                          MCCUTCHEON JOSEPH, P.L.L.C.

                           /s/ William “Billy” Dills
                          Terry Blaine Joseph
                          Texas State Bar No. 11029500
                          William “Billy” Dills
                          Texas State Bar No. 24067421
                          Federal Bar No. 2346498
                          D. Ryan Cordell, Jr.
                          Texas State Bar No. 24109754
                          2000 Bering Drive, Suite 700
                          Houston, Texas 77057
                          Telephone: 713.355.4200
                          Facsimile: 713.355.9689
                          tjoseph@matthewsfirm.com
                          wdills@matthewsfirm.com
                          dcordel@matthewsfirm.com

                          and

                          ABRAHAM WATKINS NICHOLS
                          SORRELS AGOSTO & AZIZA

                          /s/ Muhammad S. Aziz
                          Muhammad S. Aziz
                          Texas State Bar No. 24043538
                          Federal Bar No. 868540
                          800 Commerce Street
                          Houston, Texas 77002
                          Telephone: 713.222.7211
                          Facsimile: 713.225.0827
                          maziz@awtxlaw.com
Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 11 of 14



                          BARON AND BUDD, P.C.

                           /s/ Paul Scott Summy
                          Paul Scott Summy
                          Texas State Bar No. 19507500
                          Maria Cristina Sanchez
                          Texas State Bar No. 24041856
                          3102 Oak Lawn Avenue, Suite 1100
                          Dallas, Texas 75219-4281
                          Telephone: 214.523.6267
                          Facsimile: 214.599.1172
                          ssummy@baronbudd.com
                          csanchez@baronbudd.com

                          and

                          COSSICH SUMICH PARSIOLA & TAYLOR, L.L.C.

                           /s/ Brandon J. Taylor
                          Andrew John Cvitanovic
                          La. State Bar No. 34500 (*Pro Hac Vice)
                          Brandon J. Taylor
                          La. State Bar No. 27662 (*Pro Hac Vice)
                          Darren D. Sumich
                          La. State Bar No. 23321 (*Pro Hac Vice)
                          Natalie Morris
                          La. State Bar No. 38096 (*Pro Hac Vice)
                          Philip Francis Cossich, Jr.
                          La. State Bar No. 01788 (*Pro Hac Vice)
                          8397 Hwy. 23, Suite 100
                          Belle Chasse, Louisiana 70037
                          Telephone: 504.394.9000
                          Facsimile: 504.394.9110
                          acvitanovic@cossichlaw.com
                          btaylor@cossichlaw.com
                          dsumich@cossichlaw.com
                          nmorris@cossichlaw.com
Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 12 of 14



                          PIERCE SKRABNEK, PLC

                           /s/ Eduardo J. Garza
                          Michael E. Pierce
                          Texas State Bar No. 24039117
                          Federal Bar No. 597900
                          Eduardo J. Garza
                          Texas State Bar No. 24099892
                          Federal Bar No. 2984657
                          3701 Kirby Drive, Suite 760
                          Houston, Texas 77098
                          Telephone: 832.690.7000
                          Facsimile: 832.616.5576
                          michael@pstriallaw.com
                          eduardo@pstriallaw.com



                          WHITE & HARRISON

                           /s/ Brian Elliott White
                          Brian Elliott White
                          Texas State Bar No. 24034736
                          Federal Bar No. 31893
                          Rusty Harrison
                          Texas State Bar No. 24012793
                          Federal Bar No. 27059
                          Joshua R. Hilbe
                          Texas State Bar No. 24092513
                          Federal Bar No. 3099190
                          3120 Southwest Freeway, Suite 350
                          Houston, Texas 77098
                          Telephone: 713.224.4878
                          Facsimile: 713.237.0510
                          brian@attorneybrianwhite.com
                          rusty@attorneybrianwhite.com
                          joshua@attorneybrianwhite.com
Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 13 of 14



                          SIMPSON BEETON SHABOT AND MCCONNELL

                           /s/ Samuel Shabot
                          Samuel Shabot
                          Texas State Bar No. 24055007
                          Federal Bar No. 1058956
                          Timothy A. Beeton
                          Texas State Bar No. 02043600
                          Federal Bar No. 8373
                          Amy B. Archambault
                          Texas State Bar No. 24055110
                          Federal Bar No. 670238
                          2200 Market Street, Suite 801
                          Galveston, Texas 77550
                          Telephone: 409.766.1661
                          Facsimile: 409.750.8372
                          bshabot@simpsonbeeton.com
                          tbeeton@simpsonbeeton.com
                          amy@simpsonbeeton.com



                          BRENT COON AND ASSOCIATES

                           /s/ John R. Thomas
                          Brent W. Coon
                          Texas State Bar No. 04769750
                          John R. Thomas
                          Texas State Bar No. 19856400
                          Eric Wayne Newell
                          Texas State Bar No. 24046521
                          215 Orleans
                          Beaumont, Texas 77701
                          Telephone: 409.835.2666
                          Facsimile: 409.835.1912
                          brent@bcoonlaw.com
                          eric_newell@bcoonlaw.com
                          john@bcoonlaw.com
   Case 3:19-cv-00207 Document 316 Filed on 12/02/19 in TXSD Page 14 of 14



                                     HAUN MENA, PLLC

                                      /s/ D. Douglas Mena
                                     D. DOUGLAS MENA
                                     Texas State Bar No. 24054982
                                     Federal Bar No. 900712
                                     RYAN K. HAUN
                                     Texas State Bar No. 24055634
                                     Federal Bar No. 712457
                                     3006 Brazos Street
                                     Houston, Texas 77006
                                     Telephone: (713) 781-8600
                                     Facsimile: (713) 781-8601
                                     doug@haunmena.com
                                     ryan@haunmena.com


                                     PUSCH & NGUYEN LAW FIRM PLLC

                                      /s/ Anthony A. Pusch
                                     ANTHONY A. PUSCH
                                     Federal Bar No. 3372174
                                     6330 Gulf Freeway
                                     Houston, Texas 77023
                                     Telephone: (713) 524-8139
                                     Facsimile: (713) 524-7034
                                     apusch@puschnguyen.com


                                     ATTORNEYS FOR CLAIMANTS


                                CERTIFICATE OF SERVICE

        I do hereby certify that I have on this 2nd day of December 2019, electronically filed the
foregoing pleading with the Clerk of Court by using the CM/ECF system which will send a notice
of electronic filing to all counsel of record.

                                                    /s/ Corey E. Dunbar
                                                    COREY E. DUNBAR
